LAW L\BRARY

NOT FOR PUBLICATION IN WEST'S HAWAI‘I REPORTS AND PACIFIC REPORTER

NO. 28749

   

 

 

:“j”§ §
IN THE INTERMEDIATE COURT OF APPEALS , M£ §§
~ th
OF THE STATE OF HAWAYI §§ mW
w fm
‘ _ _ 3, W§
STATE OF HAWAII, Plaintiff-Appellee, :§ §§
V. § 22
ERIK R. PAREL, Defendant-Appellant. §§ cg
CD

APPEAL FROM THE CIRCUIT COURT OF THE FIRST CIRCUIT
(CR. NO. 07-1-O4l5)

MEMORANDUM OPINION

(By: Fujise, Presiding Judge, Reifurth and Ginoza, JJ.)

Defendant-Appellant Erik R. Parel (Parel) appeals from

the Judgment dated August 22, 2007 entered in the Circuit Court

of the First Circuit (circuit court)1 convicting him of Attempted
EXtortion in the First Degree in violation of Hawaii Revised
Statutes (HRS) §§ 705-500 (l993) and 707-765(1)(a) (1993) and
707-764(l)(f) (Supp. 2006) and/or 707-764(l)(g) (Supp. 2006)
and/or 707-764(l)(k) (Supp. 2006). Parel was convicted following

a jury trial.

Parel raises two points of error on appeal. First, he

asserts that there was insufficient evidence to support his

conviction because he proved an affirmative defense by a

preponderance of the evidence. Second, Parel argues that the

circuit court erred in denying his motion for a new trial because
he was denied the right to effective assistance of counsel,
claiming that his trial counsel (a) failed to confer with and

properly advise him in preparation for trial, (b) failed to

obtain an interpreter for him at trial, and (c) failed to conduct

an adequate factual and legal investigation.
Based upon our careful review of the record and the

briefs submitted by the parties, and having given due

1 The Honorable Richard K. Perkins presided.

NOT FOR PUBLICATION IN WEST'S I~IAWAI‘I REPORTS AND PACIFIC REPORTER

consideration to the arguments advanced and the issues raised by
the parties, we affirm Parel‘s conviction.
I. Sufficiencv of the Evidence at Trial

Plaintiff-Appellee State of HawaFi (State) contends
that Parel attempted to extort $80,000 from Dr. Nestor Del
Rosario (Del Rosario), a physician who operates a clinic in
Waipahu. Parel counters that he established an affirmative
defense because he believed that Del-Rosario had lied or
mistakenly diagnosed a patient without a proper examination, and
that Parel's sole intention was to either compel or induce Del
Rosario to pay him as restitution or indemnification for the harm
done and/or to induce Del R0sario to take reasonable action to
correct his mistake. Significant and key facts in this case were
highly disputed.

A. Relevant Statutes
In this case, the pertinent elements for criminal

extortion are as follows:

§707-764 Extortion. A person commits extortion if the
person does any of the following:

(1) Obtains, or exerts control over, the property or
- services of another with intent to deprive
another of property or services by threatening
by word or conduct to:

~k'k'k'k

(f) Expose a secret or publicize an
asserted fact, whether true or false,
tending to subject some person to
hatred, contempt, or ridicule, or to
impair the threatened person's credit
or business repute;

(g) Reveal any information sought to be
concealed by the person threatened or
any other person; \

*~k**

(k) Do any other act that would not in
itself substantially benefit the
defendant but which is calculated to
harm substantially some person with
respect to the threatened person*s
health, safety, business, calling,
career, financial condition,
reputation, or personal
relationships[.]

NOT FOR PUBLICATION IN WEST'S HAWAI‘I REPORTS AND PACIFIC REPORTER

HRS § 707-764.2

Criminal attempt is defined as: "[a] person is guilty
of an attempt to commit a crime if the person
[i]ntentionally engages in conduct which, under the circumstances
as the person believes them to be, constitutes a substantial step
in a course of conduct intended to culminate in the person's
commission of the crime." HRS § 705-500(l)(b).

Parel asserts that he has proven the following

affirmative defense:
[§707-769] Defenses to extortion.

*~k*v\‘

(4) It is an affirmative defense to a prosecution for
extortion as defined in paragraphs (1) and (2) of section
707-764 and as further defined by subparagraphs (e), (f),
(g), and (i), that the defendant believed the threatened
accusation, penal charge, or exposure to be true, or the
proposed action of a public servant was justified, and that
the defendant's sole intention was to compel or induce the
victim to give property or services to the defendant due the
defendant as restitution or indemnification for harm done,
or as compensation for property obtained or lawful services
performed, or to induce the victim to take reasonable action
to prevent or to remedy the wrong which was the subject of
the threatened accusation, charge, exposure, or action of a
public servant in circumstances to which the threat relates.

HRS § 707-769 (l993 & Supp. 2006). For purposes of an
affirmative defense, "the defendant is entitled to an acquittal
if the trier of fact finds that the evidence, when considered in
light of any contrary prosecution evidence, proves by a
preponderance of the evidence the specified fact or facts which
negative penal liability." HRS § 701-ll5(2)(b) (l993).
B. Summarv of Relevant Evidence

Del Rosario Testimonv

Del Rosario testified that on June l9, 2006, he
examined and treated a care home patient (Patient) with multiple

medical problems whom he saw for regular follow-ups. Patient was

2 The requirements for Extortion in the First Degree are: "[a] person

commits the offense of extortion in the first degree if the person commits
extortion . . . [o]f property or services the value of which exceeds $200 in
total during any twelve~month period[.]" HRS § 707-765 (1993).

3

NOT FOR PUBLICATION IN WEST'S HAWAI‘I REPORTS AND PACIFIC REPORTER

brought in by\a care giver who informed Del Rosario that Patient
had what looked like a rash on her right hip. Del Rosario
testified that, while Patient was seated in her wheelchair, he
examined the area of the rash. He did not place her on the
examination table because her weight and medical condition made
it difficult. He was informed by the care giver that there were
no openings on the skin, just a rash. Del Rosario prepared a
progress note of this examination, which contained a description
of "rash/sore right buttocks" and an assessment of "decubitus".3
Del Rosario testified that on June 26, 2006, Parel came

to his office and insisted on meeting with him. They entered a
consultation room and Del Rosario claims that Parel locked the
door and accused Del Rosario of lying on the progress note for
Patient by assessing "decubitus" and that Del Rosario had not
examined Patient. Parel told Del Rosario that his wife operated
the care home that took care of Patient. According to Del
Rosario, Parel then put a bunch of keys in front of Del Rosario
and stated “you know why I'm rich, because I'm smart and I'm very
powerful because I know a lot of people." Parel then allegedly
said the "Gallegos" are very close to him and "because [Del
Rosario] lied he will bring [Del Rosario] down." Del Rosario
told Parel that he could provide a "qualifying note" to explain
the progress note regarding Patient. According to Del Rosario,
Parel said it was about time he "brings [Del Rosario] down

because [Del Rosario is] so popular" and that Parel "will call

3 Witness testimony varied on what the term "decubitus" meant. Del
Rosario testified that there were four stages of decubitus: Stage I (redness
that looks like a rash with no opening of the skin), Stage II (opening of the
skin that can extend into the subcutaneous tissue); Stage III (open skin that
could extend into the muscle); and Stage IV (open skin that could extend as
deep as the bone). Jeri Nakamura (Nakamura), a social worker with Ohana Case
Management, testified she was not aware of the stages of decubitus but that
her interpretation from working in a hospital setting was that it involved an
open sore or an ulcer, and not a rash. Nakamura testified that a doctor's
diagnosis of decubitus would lead her to believe there may be neglect and she
would report it to a registered nurse for assessment. She also testified that
a report of a patient having bed sores could be very damaging to a care home
provider. Parel testified that a doctor's diagnosis of decubitus for a
patient of his care home would be very damaging to the business,

4

NOT FOR PUBLICATION IN WEST'S HAWAI‘I REPORTS AND PACIFIC REPORTER

the Action Line, Medicare, HMSA, and all the insurances that we
deal with in our offices.“ Parel also said he would have Del
Rosario's license taken away.

Del Rosario testified he was in shock and asked Parel
what he wanted, if he wanted money. Parel "just smiled." During
this exchange, Del Rosario also testified that Parel told him
"remember I am here to help you" and that is when Del Rosario
said "$l0,000." Parel laughed and said "you're a doctor and
you're offering me $l0,000." Del Rosario then said "$25,000."
According to Del Rosario, Parel replied that with Del Rosario
losing his license, "there's so much at stake that [Del Rosario]
could find more than that. [Del Rosario] could go make [his]
rounds, meaning asking from other doctors to come up with more
money." Del Rosario testified that Parel wanted $80,000 and
"[h]e said he could have asked for more but because we're both
Filipinos and [sic] he's trying to help me." Parel told Del
Rosario to come up with the money within 48 hours. Before
leaving Del Rosario's office, Parel told Del Rosario to call him
the following day about the status of the money.

Del Rosario conferred with his office and business
managers and was put in contact with Honolulu Police Department
(HPD) Detective Timothy Mariani. Detective Mariani suggested
that the only way to prove what Parel was doing was to make the
call the next day and have it recorded. The next day, June 27,
2006, Detective Mariani came to Del Rosario's office and set up a
recording device on Del Rosario's phone. Del Rosario placed the
expected call to Parel and the conversation was recorded. See
infra for transcript of the recorded call.

Del Rosario testified that the following day, June 28,
2006, another HPD Detective, Michael Ogawa, was in Del Rosario's
office to try to record a second telephone conversation between
Parel and Del Rosario when Parel unexpectedly arrived at Del
Rosario's office. Parel indicated to Del Rosario that he wanted
to go into one of the back rooms. Once in the room, Parel asked

"where's my money". Del Rosario told Parel he did not have all

5

NOT FOR PUBLICATION IN WEST'S HAWAI‘I REPORTS AND PACIFIC REPORTER

of the money and Parel asked how much he had. Del Rosario
responded that he had $40,000 but that it was in a plastic bag in
a room where he was examining a patient. Del Rosario asked Parel
to leave, but Parel insisted on waiting until Del Rosario was
done with the patient. Del Rosario proceeded to the next room
and apprised Detective Ogawa of the situation. Detective Ogawa
called for back up who arrived shortly thereafter and arrested
Parel.
Parel Testimony
Parel testified that he is a certified nursing
assistant and he started a care home with his wife in 2003 which
his wife now operates. Patient resided at the care home and
Parel learned of Del Rosario's progress note on June 24, 2006
when Jeri Nakamura (Nakamura), a social worker with Ohana Case
Management, did a reassessment examination of Patient and pointed
out the progress note to Parel. Parel and Nakamura examined
Patient and found no decubitus on June 24, 2OO6.4
Parel testified that he then spoke with Deb Clanton,

the care giver who took Patient to see Del Rosario. Clanton
informed him that Del Rosario did not examine Patient's buttocks
on the day of their visit. At Parel's request, Clanton wrote a

statement of what she observed at Del Rosario's office.5 On

4 Nakamura testified at trial that she did periodic evaluations for
individuals like Patient who were admitted to an adult foster home. On
June 24, 2006, she did an evaluation for Patient and prepared an assessment
report that stated: "[Patient] has monthly visits to Dr. Nestor del Rosario's
office. His most recent note on 6/19/06 indicated rash/sore on right buttocks
and his assessment of decubitus. Upon caregiver & this LSW's examination, no
decubitus on buttocks seen on 6/24/O6."

5 Clanton testified at trial that she worked for Parel and his wife as
a substitute care giver and that she took Patient to her visit with Del
Rosario. She informed Del Rosario that Patient had a rash on her buttocks.
Clanton testified that she remained with Patient throughout the visit with Del
Rosario and that Del Rosario did not examine the rash. At the request of
Parel and his wife, Clanton wrote a statement of what she saw when she took
Patient to see Del Rosario.

NOT FOR PUBLICATION IN WEST'S HAWAI‘I REPORTS AND PACIFIC REPORTER

June 25, 2006, Parel met with Mila Batalone (Batalone),‘ his case
manager who sends patients to his care home, to discuss the
discrepancy involving Del Rosario‘s progress note. Parel was
concerned because the assessment of decubitus would affect his
care home business, Batalone told Parel to go to Del Rosario's
office to show him the progress note that they wanted amended.

Parel testified that he went to Del Rosario's office
because he wanted the progress note amended. He denied locking
the door when they entered the room. Parel testified he was not
angry, but that Del Rosario got angry when Parel accused him of
lying on the progress note and not examining Patient. Parel
denied that he told Del Rosario that he is an important, powerful
and rich person. Parel also denied saying he would make Del
Rosario lose his license, but admitted saying he would report Del
Rosario to Action Line because of Del Rosario's mistake. Parel
testified he smiled when Del Rosario asked if he wanted $l0,000
because "it's so ridiculous" and then Del Rosario said $20,000.
To get the $20,000, Del Rosario wanted Parel to "take out"
Clanton's statement. Parel testified that "everybody wants
money" but denied asking for more money or saying he wanted
$80,000.

In explaining the call with Del Rosario that was
recorded, Parel testified in part that he was not worried that he
was doing something wrong because Del Rosario is the one who kept
talking about money and he thought maybe Del Rosario was doing
something wrong, that maybe Del Rosario was bribing him.

Recording of Telephone Call Between Del Rosario and

Parel

The transcript of the telephone call on June 27, 2006
between Del Rosario and Parel was admitted into evidence. The

jury thus had evidence of the conversation, including:

6 Transcripts from Parel's testimony indicate a last name spelling of

"Batalon", while other portions of the record indicate a spelling of
"Batalone".

NOT FOR PUBLICATION IN WEST'S HAWAI‘I REPORTS AND PACIFIC REPORTER

MD:

_Eric:

MD:

EriC:

MD:

Eric:

MD:

Eric:

MD:

Eric:

MD:

Eric:

MD:

EriC:

MD:

Eric:

MD:

Eric:

MD:

Eric:

MD:

Eric:

Hey, Eric.
YO.
Yeah, Dr. del Rosario, here.
Uh~huh.

Your last name, was it Parel or Parcel?

Parel.
Parel, okay.
Yeah, why?

I'd been making my rounds,
Uh-huh.

Of course, it is very difficult to come out with that
amount, but I'm still trying to get it 'cause you told
me its 48 hours. I got some, from my contacts and
they were asking what it is for, but course, I just
told them because 1 owe some money on my house.

You know, Doc...it's like this...Doc...because we
don't want to talk about it. I'm only helping you. I
don't want us to be talking about this on the
phone...because you might be recording me. I'm
helping you, right?

You're kind to help me.

I'm just helping you, but...because...what time
What time

Yes,
are you coming...because...I don't know.
are you coming?

Well, I'm trying to make my rounds still to find more
money. ~

Uh-huh...how much do you have?
Well, I probably have about 25 right now.

So, what within 48 hours? You'll be here to make rounds?
You'll be here to see my patients?
Well, I have to come to see them at your house?

I'll have it removed,
How do you

That's how we do it, then, we do it.
we'll fix it. Don't you want it done this way?
want it done?

If all the records are all removed,

Yes, of course, it will really be all taken out. You'll
have to assess, reassess. This is what we gonna do; it is
better. I'll put it like you made mistake so that....

1 come and reassess the patient and what about my notes?
You'll throw away the notes?

NOT FOR PUBLICATION IN WEST'S HAWAI‘I REPORTS AND PACIFIC REPORTER

Eric:

MD:

Eric:

MD:

Eric:

MD:

Eric:

MD:

Eric:

MD:

EriC:

MD:

Eric:

MD:

Eric:

MD:

Eric:

Eric:

MD:

EriC:

`recording.

Of course, it has to be removed, doc. 1'm helping you.

1ncluding the....

This is how we talk, if you have it, so it is done faster.
1‘m worried because she wants to go...my wife...she keeps
asking and asking if you're being truthful of what you're
saying...if not, 'let me know,' she said again.

What about the nature of the caretaker that came?

Of course, 1'll take it out, 1’ll make it disappear.

Okay.

Yeah...that's the...1'm just helping you, but it has to be
out of the record. You might be recording what we talk
about. Anyway, 1 don't have anything....

No, I'm all by myself. 1'm ashamed to have the other people
outside hear about it.
Yes, only between you and me...Please Doc, 1'm just helping
you, right?

Yeah.
when is it possible to....

Well, you said 48 hours. 1 have to...that's why 1'm having
my clinics early so that 1 can go around and find the money
that you need.

Please don't say that...because...this might be a live
1 don't want you saying that, you know.

1 have to learn my lesson from this.

That's why. That's why...(inaudible)

what exactly did 1 really do?

1 don't know. 1 don't know. 1 don't want to
talk about it. What we talk about is if you have it, just
come. Just come. No more drama. 1 don't want too much
drama. Anyway, 1'm just helping you. 1f you want or not, 1
don't know, you know. The worse may happen to us - to cut
short, to finish everything, remove everything., Then,
everything is finished...don't want anymore....Doc...remove
everything, so no more problem for you, no more problem for
us.

1 don't know.

Can you make a little reduction?

Doc, you're the doctor, remember? You know what 1 mean;

you're a doctor, Doc.

So, you're really firm with $80,000. Ahhh...1'll try to

find the rest.

Make the arrangement when it is going to be. 1 like it when

no people are around. ~

NOT FOR PUBLICATION ]N WEST'S HAWAI‘I REPORTS AND PACIFIC REPORTER

MD: That's why. That's why 1'm cutting off my offices early so
1 can....

Eric: You're all by yourself in your room, Doc?

MD: Yeah, that's why 1 closed it because there‘s no more
patients.

Eric: Yes, yes. So what, until this afternoon? 1'll wait or
what....

MD: 1‘ll call you again later when 1 find more.

Eric: Yes, so our problem will be finished.

MD: Okay.

C. Evidence Adduced At Trial Was Sufficient To Support The

Jury's Verdict

We review the sufficiency of evidence on appeal as

follows:

[E]vidence adduced in the trial court must be considered in
the strongest light for the prosecution when the appellate
court passes on the legal sufficiency of such evidence to
support a conviction; the same standard applies whether the
case was before a judge or jury. The test on appeal is not
whether guilt is established beyond a reasonable doubt, but
whether there was substantial evidence to support the
conclusion of the trier of fact.

State v. RiChie, 88 HawaFi l9, 33, 960 P.2d l227, l24l (l998)
(brackets in original) (quoting State v. Quitog, 85 HawaFi 128,
l45, 938 P.2d 559, 576 (1997)); see also State v. Pineda, 70 Haw.
245, 250, 768 P.2d 239, 241-42 (l989). Substantial evidence is
"credible evidence which is of sufficient quality and probative
value to enable a person of reasonable caution to support a
conclusion." Richie, 88 Hawafi at 33, 960 P.2d at 1241
(citation omitted). 1n reviewing sufficiency of the evidence to
support a conviction, we recognize that it is within the province
of the jury to "determine credibility, weigh the evidence, and
draw justifiable inferences of fact from the evidence adduced[.]"
State v. NaeOle, 62 Haw. 563, 565, 6l7 P.2d 820, 823 (l980)
(citation omitted).
1n this case, as is evident from the summary of

evidence above, many of the facts were in dispute. However,

based on the evidence adduced at trial, including the testimony

lO

NOT FOR PUBLICATION IN WEST'S HAWAI‘I REPORTS AND PACIFIC REPORTER

of Del Rosario and the recorded telephone conversation on June
27, 2006, there was substantial evidence to support the jury‘s
verdict convicting Parel of attempted extortion and sufficient
evidence for the jury to conclude that Parel had failed to prove
his affirmative defense.

1I. Claim of Ineffective Assistance of Counsel

After the jury's verdict below, Parel obtained new

.counsel and, pursuant to Rule 33 of the Hawai‘i Rules of Penal

Procedure (HRPP), filed a motion for new trial asserting that his
trial counsel had rendered ineffective assistance of counsel. A
hearing was held on July 18, 2007, and on August 7, 2007, the
circuit court issued its order denying the motion for new trial.
A. Standards of Review

On appeal, we review a trial court's ruling on a motion

for a new trial for abuse of discretion.

"[T]he granting or denial of a motion for new trial is

within the sound discretion of the trial court and will not

be disturbed absent a clear abuse of discretion." State v.

Yamada, 108 Hawai‘i 474, 478, l22 P.3d 254, 258 (2005)

(citation omitted). 1t is well-established that an abuse of

discretion occurs if the trial court has "clearly exceed[ed]

the bounds of reason or disregards rules or principles of

law or practice to the substantial detriment of a party

litigant." Id. (citation omitted).

Furthermore, at a hearing on a motion for new trial,

the trial courtJacts as the trier of fact. State v. St.

Clair, lOl'HaWai‘i 280, 287, 67 P.3d 779, 786 (2003)

(citation omitted).

State V. HiCkS, ll3 HaWaiH.60, 69-70, 148 P.3d 493, 502-03
(2006) (brackets in original).

The standard for claims of ineffective assistance of
counsel is "whether, viewed as a whole, the assistance provided
was within the range of competence demanded of attorneys in
criminal cases." Dan v. State, 76 Hawafi 423, 427, 879 P.2d
528, 532 (1994) (internal quotation marks, citation, and brackets
omitted). "[M]atters presumably within the judgment of counsel,
like trial strategy; will rarely be second-guessed by judicial
hindsight." State v. Richie, 88 Hawafi at 39, 960 P.2d at 1247
(1998) (internal quotation marks and citation omitted) (emphasis

in original).

ll

NOT FOR PUBLICATION lN WEST'S HAWAI‘I REPORTS AND PACIFIC REPORTER

The defendant has the burden of establishing ineffective
assistance of counsel and must meet the following two-part
test: 1) that there were specific errors or omissions
reflecting counsel's lack of skill, judgment, or diligence;
and 2) that such errors or omissions resulted in either the
withdrawal or substantial impairment of a potentially
meritorious defense. To satisfy this second prong, the
defendant needs to show a possible impairment, rather than a
probable impairment, of a potentially meritorious defense.

A defendant need not prove actual prejudice.

State v. WakiSaka, 102 HawaiT.504, 5l4, 78 P.3d 3l7, 327 (2003)
(internal quotation marks, citations, and footnote omitted).
B. Parel Has Fai1ed To Establish Ineffective Assistance of

Trial Counsel

1. Preparation For Trial

Parel first contends that his trial counsel failed to
adequately meet with him and prepare for trial. 1n a short
declaration in support of the motion for new trial, Parel's only
statement in this regard is: "Mr. Glenn and 1 had very limited
contact prior to the day before the trial when he called me and
told me to come to court for the trial.“ At the hearing on the
motion for new trial, no testimony was submitted by either party.
1n particular, Parel did not provide any further statement or
testimony to elaborate on this claim or how he believed it
affected the trial or his defense.

1n the circuit court's order denying the motion for new
trial, the court made findings of fact that, prior to trial,
Parel appeared at least three times in court with his trial
counsel for arraignment and pretrial matters and at no time did
Parel request new counsel or inform the court of any problems
with trial counsel. We conclude that the circuit court's
findings are not clearly erroneous and that Parel has not met his
burden as to this first contention.

2. Alleqed Failure To Obtain An 1nterpreter

Parel‘s second contention is that his trial counsel
failed to obtain an interpreter for him. Regarding this issue,
Parel‘s declaration states: "1 told Mr. Glenn that 1 believed 1

needed an interpreter for the trial as English is my second

12

NOT FOR PUBLICATION ]N WEST'S HAWAI‘I REPORTS AND PACIFIC REPORTER

language. He told me that it was a simple case and that 1 did
not need an interpreter. . . .During the trial, there were things
said in English that 1 did not understand." At trial, Parel
testified that 1locano is his first language but that he

understands English:

Q. 1s English your first language?
A. Second.
Q. What‘s your first language?
A. 1locano.
Q. You understand English enough to communicate though;
right?
A. Uh~huh
Q. Okay
A. But 1'm sorry if not clearly good in English, right.
Q. 1f you don't understand a question that 1 ask, feel
free to tell me so 1 can ask it in a way you do?
A. Okay. Sorry about that.

The circuit court's order denying the motion for new

~trial included findings of fact, such as: at three pretrial court

appearances, Parel did not request an interpreter; at trial,
Parel voluntarily and with a full understanding of his rights
testified and did not request an interpreter. The circuit court
also made a finding that: "During his testimony, Defendant Parel
was asked and answered questions in English. At no time did he
say to anyone that he did not understand English. He answered
questions without hesitation or any indication that he did not
understand."

The circuit court concluded that: "[b]ased upon its
review of transcript [sic] of Defendant Parel's trial testimony
and the Court's independent recollection of that testimony
itself, Court finds that Defendant had sufficient command of the
English language to understand questions posed during the

proceedings and to convey his thoughts to the jury."

13

NOT FOR PUBLICATION IN WEST'S HAWAI‘I REPORTS AND PACIFIC REPORTER

From our review of the record, the circuit court's
findings of fact were not clearly erroneous. Parel has not
established that trial counsel's alleged decision not to obtain
an interpreter constituted ineffective assistance and therefore
the circuit court did not abuse its discretion in denying a new
trial on this basis. See State v. Faafiti, 54 Haw. 637, 638-39,
513 P.2d 697, 699-700 (1973) (where defendant asserted he was not
completely familiar with English and claimed he was improperly
denied an interpreter, court held that "[a]lthough the defendant
did not speak grammatically correct English, upon review of the
transcript of the defendant's testimony, we are satisfied that he
had sufficient command of the English language to understand
questions posed during the proceedings and to convey his thoughts
to the jury[.]").

3. Alleg§d Failure To Investiqate The Case

Parel's third contention on appeal is that trial
counsel failed to conduct a careful legal and factual
investigation, primarily in his failure to call Milagros Batalone
as a witness. At the hearing on the motion for new trial,
Batalone was present but did not testify. 1nstead, an offer of
proof was accepted by the State that she would have testified at
trial that she told Parel to go to Del Rosario's office to clear
up the dispute about the progress note. we agree with the

circuit court's conclusion that:

While Batalone's testimony would have corroborated Defendant
Parel's testimony that Batalone told him to go to Dr. Del
Rosario's to try to get the doctor to amend the progress
note, there was no real dispute at trial that Defendant
Parel did in fact go to the Doctor's office and confront him
about the progress note. The real issue was whether
Defendant went further and demanded $80,000.00 from [] Dr.
Del Rosario. Batalone's testimony would have added little
if'anything to Defendant Parel's case on that issue, Also,
"the decision whether to call a witness in a criminal trial
is normally within the judgment of counsel and, therefore,
will rarely be second-guessed by judicial hindsight." State
v. Aplaca, 74 Haw. 54, 70 (1992).

Therefore, we conclude that Parel has failed to

establish that his trial counsel was ineffective on this basis.

l4

NOT FOR PUBLICATION IN WEST'S HAWAI‘I REPORTS AND PACIFIC REPORTER

III. CONCLUSION

Based on the above,

we affirm the Judgment dated

August 22, 2007 convicting Parel of Attempted Extortion in the

First Degree.

DATED= Henelulu, Hawai‘i, september 23, 2010.

On the briefs:

Michael Jay Green
for Defendant-Appellant

Stephen K. Tsushima

Deputy Prosecuting Attorney
City and County of Honolulu
for Plaintiff-Appellee

l5

Presiding Jud

§Y&m;\s/ntt(`(\ 

Associate Judge

“e'»‘-u/¢/%-¢@~

Associate Judge